03/25/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                         Assigned on Briefs February 2, 2021

                                 IN RE MALACHI M.

                  Appeal from the Juvenile Court for Roane County
                   No. 2020-JC-12           Terry Stevens, Judge
                     ___________________________________

                            No. E2020-01114-COA-R3-PT
                       ___________________________________


In this termination of parental rights case, the child was placed in the custody of the
Tennessee Department of Children’s Services (“DCS”) because the child’s parents were
incarcerated. The mother’s parental rights were later terminated based upon the trial
court’s finding of clear and convincing evidence regarding two statutory grounds: (1)
abandonment by an incarcerated parent and (2) failure to manifest an ability and
willingness to assume legal and physical custody of or financial responsibility for the
child. The trial court further determined by clear and convincing evidence that
termination of the mother’s parental rights was in the child’s best interest. The mother
timely appealed. Discerning no reversible error, we affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and KENNY W. ARMSTRONG, JJ., joined.

Allison M. Rehn, Harriman, Tennessee, for the appellant, Casey M.

Herbert H. Slatery, III, Attorney General and Reporter, and Jordan K. Crews, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.

                                       OPINION

                         I. Factual and Procedural Background

        On January 23, 2020, DCS filed a petition in the Roane County Juvenile Court
(“trial court”), seeking to terminate the parental rights of Casey M. (“Mother”) and Derek
C. (“Father”)1 to their minor child, Malachi M. (“the Child”), who was three years of age
at the time of the petition’s filing. In its petition, DCS alleged that the Child had been
adjudicated dependent and neglected in early 2019 following entry of a protective
custody order on December 17, 2018. According to DCS, the Child had been in foster
care since that time.

        DCS alleged that two statutory grounds supported termination of Mother’s
parental rights: (1) abandonment by an incarcerated parent and (2) failure to manifest an
ability and willingness to assume legal and physical custody of or financial responsibility
for the Child. DCS averred that Mother had been incarcerated for all or part of the four
months preceding the petition’s filing and that Mother had engaged in conduct exhibiting
wanton disregard for the Child’s welfare prior to her incarceration by violating the terms
of her community release, abusing illegal substances, and engaging in other criminal
behavior. In addition, DCS alleged that Mother had failed to manifest a willingness and
ability to assume legal and physical custody of or financial responsibility for the Child
because the Child had been in foster care for thirteen months and because Mother
remained unable to care for the Child. DCS also alleged that termination of Mother’s
parental rights was in the Child’s best interest.

       On March 23, 2020, the trial court entered an order appointing counsel for Mother
due to her indigent status. The trial court subsequently ordered that Mother would be
transported from prison for the termination hearing.

       The trial court conducted a bench trial regarding termination of Mother’s parental
rights on July 2, 2020. Witnesses included Brandi Lawson, a DCS employee; Cara C.,
the Child’s foster mother (“Foster Mother”); and Father. Although Mother was present
with her counsel, she chose not to testify.

       Determining that clear and convincing evidence supported the statutory grounds of
(1) abandonment by an incarcerated parent and (2) failure to manifest an ability and
willingness to assume legal and physical custody of or financial responsibility for the
Child, the trial court entered a final order terminating Mother’s parental rights on July 29,
2020. The court further determined that clear and convincing evidence supported the
conclusion that termination of Mother’s parental rights was in the Child’s best interest.
Mother timely appealed.




1
 Father is not participating in this appeal; therefore, we will confine our analysis solely to allegations
concerning Mother.
                                                  -2-
                                    II. Issues Presented

       Mother presents the following issues for this Court’s review, which we have
restated slightly:

       1.     Whether the trial court erred in determining by clear and convincing
              evidence that DCS had proven the statutory ground of failure to
              manifest an ability and willingness to assume legal and physical
              custody of or financial responsibility for the Child.

       2.     Whether the trial court erred in determining by clear and convincing
              evidence that termination of Mother’s parental rights was in the best
              interest of the Child.

On appeal, Mother has not challenged the trial court’s determination that clear and
convincing evidence supported the statutory ground for termination of parental rights
through abandonment by an incarcerated parent. However, correctly noting that this
Court must “review thoroughly the trial court’s findings as to each ground for [parental
rights] termination and as to whether termination is in the child’s best interests,” see In re
Carrington H., 483 S.W.3d 507, 525 (Tenn. 2016), DCS has presented briefing and
argument concerning that ground.

                                  III. Standard of Review

        In a termination of parental rights case, this Court has a duty to determine
“whether the trial court’s findings, made under a clear and convincing standard, are
supported by a preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530
(Tenn. 2006). The trial court’s findings of fact are reviewed de novo upon the record,
accompanied by a presumption of correctness unless the evidence preponderates against
those findings. See Tenn. R. App. P. 13(d); see also In re Carrington H., 483 S.W.3d at
523-24; In re F.R.R., III, 193 S.W.3d at 530. Questions of law, however, are reviewed de
novo with no presumption of correctness. See In re Carrington H., 483 S.W.3d at 524
(citing In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009)). The trial court’s determinations
regarding witness credibility are entitled to great weight on appeal and shall not be
disturbed absent clear and convincing evidence to the contrary. See Jones v. Garrett, 92
S.W.3d 835, 838 (Tenn. 2002).

        “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). It is well established, however, that “this right is not
absolute and parental rights may be terminated if there is clear and convincing evidence
justifying such termination under the applicable statute.” In re Drinnon, 776 S.W.2d 96,

                                            -3-
97 (Tenn. Ct. App. 1988) (citing Santosky v. Kramer, 455 U.S. 745 (1982)). As our
Supreme Court has explained:

      The parental rights at stake are “far more precious than any property right.”
      Santosky [v. Kramer], 455 U.S. [745,] 758-59 [(1982)]. Termination of
      parental rights has the legal effect of reducing the parent to the role of a
      complete stranger and of [“]severing forever all legal rights and obligations
      of the parent or guardian of the child.” Tenn. Code Ann. § 36-1-113(l)(1);
      see also Santosky, 455 U.S. at 759 (recognizing that a decision terminating
      parental rights is “final and irrevocable”). In light of the interests and
      consequences at stake, parents are constitutionally entitled to
      “fundamentally fair procedures” in termination proceedings. Santosky, 455
U.S. at 754; see also Lassiter v. Dep’t of Soc. Servs. of Durham Cnty, N.C.,
      452 U.S. 18, 27 (1981) (discussing the due process right of parents to
      fundamentally fair procedures).

             Among the constitutionally mandated “fundamentally fair
      procedures” is a heightened standard of proof—clear and convincing
      evidence. Santosky, 455 U.S. at 769. This standard minimizes the risk of
      unnecessary or erroneous governmental interference with fundamental
      parental rights. Id.; In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010).
      “Clear and convincing evidence enables the fact-finder to form a firm belief
      or conviction regarding the truth of the facts, and eliminates any serious or
      substantial doubt about the correctness of these factual findings.” In re
      Bernard T. 319 S.W.3d at 596 (citations omitted). The clear-and-
      convincing-evidence standard ensures that the facts are established as
      highly probable, rather than as simply more probable than not. In re
      Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R., 183
S.W.3d 652, 660 (Tenn. Ct. App. 2005).

      ***

      In light of the heightened burden of proof in termination proceedings,
      however, the reviewing court must make its own determination as to
      whether the facts, either as found by the trial court or as supported by a
      preponderance of the evidence, amount to clear and convincing evidence of
      the elements necessary to terminate parental rights. In re Bernard T., 319
S.W.3d at 596-97.

In re Carrington H., 483 S.W.3d at 522-24. “[P]ersons seeking to terminate [parental]
rights must prove all the elements of their case by clear and convincing evidence,”
including statutory grounds and the best interest of the child. See In re Bernard T., 319
S.W.3d 586, 596 (Tenn. 2010).
                                          -4-
               IV. Grounds for Termination of Mother’s Parental Rights

       Tennessee Code Annotated § 36-1-113 (Supp. 2020) lists the statutory
requirements for termination of parental rights, providing in relevant part:

      (a)    The chancery and circuit courts shall have concurrent jurisdiction
             with the juvenile court to terminate parental or guardianship rights to
             a child in a separate proceeding, or as a part of the adoption
             proceeding by utilizing any grounds for termination of parental or
             guardianship rights permitted in this part or in title 37, chapter 1,
             part 1 and title 37, chapter 2, part 4.

      ***

      (c)    Termination of parental or guardianship rights must be based upon:

             (1)    A finding by the court by clear and convincing evidence that
                    the grounds for termination of parental or guardianship rights
                    have been established; and

             (2)    That termination of the parent’s or guardian’s rights is in the
                    best interests of the child.

The trial court determined that the evidence clearly and convincingly supported a finding
of two statutory grounds to terminate Mother’s parental rights: (1) abandonment by an
incarcerated parent and (2) failure to manifest an ability and willingness to assume legal
and physical custody of or financial responsibility for the Child. We will address each
statutory ground in turn.

                        A. Abandonment by Incarcerated Parent

      Tennessee Code Annotated § 36-1-113(g)(1) provides in relevant part:

      (g)    Initiation of termination of parental or guardianship rights may be
             based upon any of the grounds listed in this subsection (g). The
             following grounds are cumulative and non-exclusive, so that listing
             conditions, acts or omissions in one ground does not prevent them
             from coming within another ground:

             (1)    Abandonment by the parent or guardian, as defined in § 36-1-
                    102, has occurred; . . . .

                                          -5-
The version of Tennessee Code Annotated § 36-1-102(1)(A)(iv) (Supp. 2019)2 in effect at
the time of the termination petition’s filing defined abandonment, in pertinent part, as
follows:

       (iv)   A parent or guardian is incarcerated at the time of the institution of
              an action or proceeding to declare a child to be an abandoned child,
              or the parent or guardian has been incarcerated during all or part of
              the four (4) months immediately preceding the institution of such
              action or proceeding, and either has failed to visit or has failed to
              support or has failed to make reasonable payments toward the
              support of the child for four (4) consecutive months immediately
              preceding such parent’s or guardian’s incarceration, or the parent or
              guardian has engaged in conduct prior to incarceration that exhibits a
              wanton disregard for the welfare of the child.

       With regard to this statutory ground, the trial court found in pertinent part:

       [T]he Court finds that there is clear and convincing evidence that [Mother
       and Father] have abandoned this child due to their incarceration and prior to
       their most recent periods of incarceration, [Mother and Father] have
       engaged in conduct that exhibits a wanton disregard for the welfare of the
       child.

              Ultimately a petition to terminate the parental rights of [Mother and

2
  Tennessee Code Annotated § 36-1-102(1)(A)(iv) (Supp. 2020) has since been amended and now
provides in pertinent part:

       (iv)   A parent or guardian is incarcerated at the time of the filing of a proceeding,
              pleading, petition, or amended petition to terminate the parental rights of the
              parent or guardian of the child who is the subject of the petition for termination
              of parental rights or adoption, or a parent or guardian has been incarcerated
              during all or part of the four (4) consecutive months immediately preceding the
              filing of the action and has:

              (a)     Failed to visit, has failed to support, or has failed to make reasonable
                      payments toward the support of the child for four (4) consecutive months
                      immediately preceding the parent’s or guardian’s incarceration;

              (b)     Failed to visit, has failed to support, or has failed to make reasonable
                      payments toward the support of the child during an aggregation of the
                      first one hundred twenty (120) days of non-incarceration immediately
                      preceding the filing of the action; or

              (c)     Has engaged in conduct prior to incarceration that exhibits a wanton
                      disregard for the welfare of the child[.]
                                                -6-
      Father] was filed on January 23, 2020. In the four months prior to the filing
      of the petition to terminate her parental rights, [Mother] was incarcerated at
      the Tennessee Prison for Women. The Court received copies of [Mother’s]
      criminal convictions. [Mother] was convicted on April 26, 2016, of
      Introduction of Contraband into a Penal Institution, a C felony; [Mother]
      was sentenced to a four-year prison sentence to be served on the
      community corrections program; [the Child] was born one week later.
      [Mother] violated her community corrections program and was sentenced
      to serve her prison sentence with the Tennessee Department of Corrections
      on June 29, 2018. Prior to that time, [Mother] was actively engaged in drug
      use and criminal activity rendering her chronically unavailable to provide
      appropriate care and supervision for this child. [Mother’s] drug use and
      criminal activity while on release on the community corrections program
      led to her eventual violation and commitment to the Tennessee Department
      of Corrections. At that time, [the Child] was placed in the custody of a
      third party prior to his bench order into foster care.

Upon review, we agree with the trial court that clear and convincing evidence existed to
support this statutory ground for termination.

       Ms. Lawson, who was the foster care manager for the Child, testified that the
Child was brought into DCS custody in December 2018 because he was living with a
third party while both parents were incarcerated. The third party reported that she had
been taking care of the Child since January 2018 but could no longer do so because of
health concerns. Ms. Lawson explained that Mother had been incarcerated during the
entire period the Child had been in DCS custody. Ms. Lawson testified that Mother was
scheduled for a parole hearing on July 21, 2020.

       Trial exhibits demonstrate that Mother was convicted in 2016 of “Introduction of
Controlled Substance in Penal Institution,” a Class C felony, and that Mother was
sentenced to four years in prison. According to Ms. Lawson’s testimony and the trial
exhibits, Mother was given the opportunity to be released on probation. Mother violated
the terms of her probation by abusing drugs, however, and was reincarcerated in 2018,
where she remained at the time of trial. At the time Mother was reincarcerated, the Child
had been residing with a third party for several months, apparently due to Mother’s
unlawful drug use and inability to care for the Child. Ms. Lawson further stated that if
Mother were not released on parole in July 2020, Mother’s remaining sentence would
extend approximately eighteen additional months.

       Based on the foregoing proof, we conclude that clear and convincing evidence
existed to support the termination of Mother’s parental rights based on the ground of
abandonment by an incarcerated parent. The evidence was undisputed that Mother was
incarcerated at the time of the termination petition’s filing and had been incarcerated
                                          -7-
during all of the four months immediately preceding the termination petition’s filing. In
addition, we conclude, as did the trial court, that Mother engaged in conduct prior to her
incarceration that exhibited wanton disregard for the welfare of the Child.

       As this Court has previously explained: “We have repeatedly held that probation
violations, repeated incarceration, criminal behavior, substance abuse, and the failure to
provide adequate support or supervision for a child can, alone or in combination,
constitute conduct that exhibits a wanton disregard for the welfare of a child.” In re
Audrey S., 182 S.W.3d 838, 867-68 (Tenn. Ct. App. 2005). In the case at bar, Mother
was convicted of introducing controlled substances into a penal institution when she was
pregnant with the Child.3 Mother was afforded the opportunity to be released on parole,
but she violated that parole by engaging in substance abuse in 2018 and was
reincarcerated as a result. Moreover, these events in 2018 occurred during a time when
the Child was residing with a third party but before the Child was placed into DCS
custody. We conclude that Mother’s repeated criminal behavior resulting in incarceration
and her failure to take care of the Child even when she was on parole demonstrate her
wanton disregard for the Child’s welfare. As such, clear and convincing evidence existed
to support the termination of Mother’s parental rights based on the ground of
abandonment by an incarcerated parent.

           B. Failure to Manifest an Ability and Willingness to Assume Legal or
               Physical Custody of or Financial Responsibility for the Child

       The trial court also found clear and convincing evidence to support termination of
Mother’s parental rights pursuant to Tennessee Code Annotated § 36-1-113(g)(14) (Supp.
2020), which provides:

        A parent or guardian has failed to manifest, by act or omission, an ability
        and willingness to personally assume legal and physical custody or
        financial responsibility of the child, and placing the child in the person’s
        legal and physical custody would pose a risk of substantial harm to the
        physical or psychological welfare of the child[.]

      Our Supreme Court has recently elucidated the following with regard to this
ground for termination of parental rights:

        Two prongs must be proven by clear and convincing evidence to terminate
        parental rights under this statute: (1) the parent or legal guardian failed to
        manifest an ability and willingness to personally assume legal and physical

3
 We note that a parent’s conduct prior to the child’s birth can constitute wanton disregard for the child’s
welfare so long as that parent was aware of the child’s existence in utero. See In re Kyle F., No. E2017-
01821-COA-R3-PT, 2018 WL 1953210, at *4 (Tenn. Ct. App. Apr. 25, 2018).
                                                  -8-
      custody or financial responsibility of the child; and (2) placing the child in
      the parent’s legal and physical custody would pose a risk of substantial
      harm to the physical or psychological welfare of the child.

In re Neveah M., 614 S.W.3d 659, 674 (Tenn. 2020).

      As to the first prong, our Supreme Court has held:

      [S]ection 36-1-113(g)(14) places a conjunctive obligation on a parent or
      guardian to manifest both an ability and willingness to personally assume
      legal and physical custody or financial responsibility for the child. If a
      person seeking to terminate parental rights proves by clear and convincing
      proof that a parent or guardian has failed to manifest either ability or
      willingness, then the first prong of the statute is satisfied.
Id. at 677 (citing In re Amynn K., No. E2017-01866-COA-R3-PT, 2018 WL 3058280, at
*13 (Tenn. Ct. App. June 20, 2018)). Concerning the “substantial harm” requirement of
the second prong, this Court has observed:

      The courts have not undertaken to define the circumstances that pose a risk
      of substantial harm to a child. These circumstances are not amenable to
      precise definition because of the variability of human conduct. However,
      the use of the modifier “substantial” indicates two things. First, it connotes
      a real hazard or danger that is not minor, trivial, or insignificant. Second, it
      indicates that the harm must be more than a theoretical possibility. While
      the harm need not be inevitable, it must be sufficiently probable to prompt a
      reasonable person to believe that the harm will occur more likely than not.

In re Maya R., No. E2017-01634-COA-R3-PT, 2018 WL 1629930, at *8 (Tenn. Ct. App.
Apr. 4, 2018) (quoting Ray v. Ray, 83 S.W.3d 726, 732 (Tenn. Ct. App. 2001) (footnotes
omitted in Maya R.)).

     In the instant action, the trial court found regarding this statutory ground as to
Mother in pertinent part:

      Throughout this case, [Mother] has remained incarcerated in the Tennessee
      Prison for Women. . . . As of the date of the hearing, July 2, 2020,
      [Mother] is still incarcerated and has not been approved for parole and does
      not know when she may be released. [Mother] is expected to have a parole
      hearing later in July 2020. If [Mother] were approved for parole her plan is
      to attend a half-way house, although she does not know which program; it
      is unlikely that [the Child] would be able to reside with her in that
      environment. [Mother] does not have a transportation plan upon her
                                           -9-
       release. [Mother] reports that she has been sober since entering prison and
       living in that controlled environment, however, when [Mother] was not
       incarcerated she was actively engaged in drug use and has not demonstrated
       sobriety while out in the community.

The trial court further stated:

       [T]he Court finds that there is clear and convincing evidence that [Mother
       has] failed to manifest, by act or omission, an ability and willingness to
       personally assume legal and physical custody or financial responsibility of
       the child, and placing the child in [Mother’s] legal and physical custody
       would pose a risk of substantial harm to the physical or psychological
       welfare of the child.

Upon careful review, we agree with the trial court.

        Regarding the first prong of Tennessee Code Annotated § 36-1-113(g)(14), the
trial court herein found that DCS had proven by clear and convincing evidence that
Mother had not manifested an ability and willingness to personally assume legal and
physical custody of the Child or financial responsibility for the Child. The trial court
specifically found that at the time of the termination petition’s filing, Mother remained
incarcerated and that her release date was unknown.

       Moreover, Mother had no clear plan for transportation or housing upon her
release. According to Ms. Lawson, Mother also had not developed a plan for taking care
of the Child when she was released. Ms. Lawson related that Mother had recently
discussed entering a halfway house following her release and had informed Ms. Lawson
that she wanted to reside in a halfway house that was close to where the Child was living.
However, Ms. Lawson was unaware of the halfway house program’s duration. In short,
Mother was unable to demonstrate the ability and willingness to establish a stable home,
steady income, or appropriate reintegration into the Child’s life because she had remained
incarcerated during the entire period the Child was in DCS’s custody. DCS met its
burden regarding this prong.

       The second prong of this statutory ground requires DCS to prove by clear and
convincing evidence that placing the Child in Mother’s legal and physical custody would
pose a risk of substantial harm to the Child’s physical and psychological welfare. The
evidence demonstrated that since December 2018 when he entered DCS custody, the
Child had been residing in the same two-parent foster home along with the foster parents’
two biological children. Ms. Lawson related that the foster home was appropriate and
that the Child enjoyed pets, toys, and ample room to play inside and outside. According
to Ms. Lawson, the Child was thriving in the foster placement. She stated that he referred
to the foster parents as “mom” and “dad” and that he was very bonded to his foster
                                          - 10 -
family. She also stated that the Child was smart, caring, and loved his foster parents and
siblings. Ms. Lawson opined that the Child seemed unable to remember ever living in
any other home.

     When asked to describe the Child’s interactions with the foster family, Ms.
Lawson stated:

       [I]t’s just loving. He looks to them for comfort or help. He’s just—he fits,
       if that makes sense, by just the way he acts. He’s just happy. And like I
       said, it’s just loving and it’s just a good environment for him.

Ms. Lawson opined that the Child considered his foster family to be his family. She also
stated that all of his needs were being met in the foster home and that she had no
concerns for his safety there. Ms. Lawson further testified that the foster family intended
to adopt the Child and that they were open to having Mother remain involved in the
Child’s life to some degree.

       Foster Mother related that the Child had been anxious when he first came to their
home such that she was unable to leave the room without the Child becoming upset.
However, by the time of trial, the Child had adjusted well and was no longer
experiencing anxiety. Foster Mother opined that the Child’s anxiety would likely return
if he were removed from their home and separated from their family. She and Ms.
Lawson each testified that the Child seemed to remember no other home or family
beyond his foster home and family. They also related that the Child was not bonded to
Mother, referring to Mother by her first name during visits and never inquiring about her
outside of those visits.

        Based on the foregoing, we conclude that the evidence does not preponderate
against the trial court’s finding that placing the Child into Mother’s custody would pose a
risk of substantial harm to the Child’s physical and psychological welfare. Accordingly,
inasmuch as both prongs of Tennessee Code Annotated § 36-1-113(g)(14) have been
satisfied by clear and convincing evidence, we affirm the trial court’s determination
regarding this statutory ground for termination of Mother’s parental rights.

                               V. Best Interest of the Child

       Mother argues that termination of her parental rights was not in the Child’s best
interest. When a parent has been found to be unfit by establishment of at least one
statutory ground for termination of parental rights, as here, the interests of parent and
child diverge, and the focus shifts to what is in the child’s best interest. In re Audrey S.,
182 S.W.3d at 877; see also In re Carrington H., 483 S.W.3d at 523 (“The best interests
analysis is separate from and subsequent to the determination that there is clear and
convincing evidence of grounds for termination.” (quoting In re Angela E., 303 S.W.3d
- 11 -
240, (Tenn. 2010))). Tennessee Code Annotated § 36-1-113(i) (Supp. 2020) provides a
list of factors the trial court is to consider when determining if termination of parental
rights is in a child’s best interest. This list is not exhaustive, and the statute does not
require the court to find the existence of every factor before concluding that termination
is in a child’s best interest. See In re Carrington H., 483 S.W.3d at 523; In re Audrey S.,
182 S.W.3d at 878 (“The relevancy and weight to be given each factor depends on the
unique facts of each case.”). Furthermore, the best interest of a child must be determined
from the child’s perspective and not the parent’s. White v. Moody, 171 S.W.3d 187, 194
(Tenn. Ct. App. 2004).

      Tennessee Code Annotated § 36-1-113(i) lists the following factors for
consideration:

      (1)    Whether the parent or guardian has made such an adjustment of
             circumstance, conduct, or conditions as to make it safe and in the
             child’s best interest to be in the home of the parent or guardian;

      (2)    Whether the parent or guardian has failed to effect a lasting
             adjustment after reasonable efforts by available social services
             agencies for such duration of time that lasting adjustment does not
             reasonably appear possible;

      (3)    Whether the parent or guardian has maintained regular visitation or
             other contact with the child;

      (4)    Whether a meaningful relationship has otherwise been established
             between the parent or guardian and the child;

      (5)    The effect a change of caretakers and physical environment is likely
             to have on the child’s emotional, psychological and medical
             condition;

      (6)    Whether the parent or guardian, or other person residing with the
             parent or guardian, has shown brutality, physical, sexual, emotional
             or psychological abuse, or neglect toward the child, or another child
             or adult in the family or household;

      (7)    Whether the physical environment of the parent’s or guardian’s
             home is healthy and safe, whether there is criminal activity in the
             home, or whether there is such use of alcohol, controlled substances
             or controlled substance analogues as may render the parent or
             guardian consistently unable to care for the child in a safe and stable
             manner;
                                         - 12 -
(8)    Whether the parent’s or guardian’s mental and/or emotional status
       would be detrimental to the child or prevent the parent or guardian
       from effectively providing safe and stable care and supervision for
       the child; or

(9)    Whether the parent or guardian has paid child support consistent
       with the child support guidelines promulgated by the department
       pursuant to § 36-5-101.

As our Supreme Court has explained regarding the best interest analysis:

“The best interests analysis is separate from and subsequent to the
determination that there is clear and convincing evidence of grounds for
termination.” In re Angela E., 303 S.W.3d [240,] 254 [(Tenn. 2010)].

       When conducting the best interests analysis, courts must consider
nine statutory factors listed in Tennessee Code Annotated section 36-1-
113(i). These statutory factors are illustrative, not exclusive, and any party
to the termination proceeding is free to offer proof of any other factor
relevant to the best interests analysis. In re Carrington H., 483 S.W.3d at
523 (citing In re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005)).
Facts considered in the best interests analysis must be proven by “a
preponderance of the evidence, not by clear and convincing evidence.” In
re Kaliyah S., 455 S.W.3d [533,] 555 [(Tenn. 2015)] (citing In re Audrey
S., 182 S.W.3d at 861). “After making the underlying factual findings, the
trial court should then consider the combined weight of those facts to
determine whether they amount to clear and convincing evidence that
termination is in the child’s best interest[s].” Id. When considering these
statutory factors, courts must remember that “[t]he child’s best interests
[are] viewed from the child’s, rather than the parent’s, perspective.” In re
Audrey S., 182 S.W.3d at 878. Indeed, “[a] focus on the perspective of the
child is the common theme” evident in all of the statutory factors. Id.
“[W]hen the best interests of the child and those of the adults are in
conflict, such conflict shall always be resolved to favor the rights and the
best interests of the child. . . .” Tenn. Code Ann. § 36-1-101(d) (2017).

       Ascertaining a child’s best interests involves more than a “rote
examination” of the statutory factors. In re Audrey S., 182 S.W.3d at 878.
And the best interests analysis consists of more than tallying the number of
statutory factors weighing in favor of or against termination. White v.
Moody, 171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004). Rather, the facts
and circumstances of each unique case dictate how weighty and relevant
                                   - 13 -
       each statutory factor is in the context of the case. See In re Audrey S., 182
S.W.3d at 878. Simply put, the best interests analysis is and must remain a
       factually intensive undertaking, so as to ensure that every parent receives
       individualized consideration before fundamental parental rights are
       terminated. In re Carrington H., 483 S.W.3d at 523. “[D]epending upon
       the circumstances of a particular child and a particular parent, the
       consideration of one factor may very well dictate the outcome of the
       analysis.” In re Audrey S., 182 S.W.3d at 878 (citing White v. Moody, 171
S.W.3d at 194). But this does not mean that a court is relieved of the
       obligation of considering all the factors and all the proof. Even if the
       circumstances of a particular case ultimately result in the court ascribing
       more weight—even outcome determinative weight—to a particular
       statutory factor, the court must consider all of the statutory factors, as well
       as any other relevant proof any party offers.

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

       In the instant action, the trial court concluded that the statutory factors weighed
against maintaining Mother’s parental rights to the Child. In its final order, the trial court
specifically found regarding these factors relevant to Mother:

              Respondents have not made changes in their conduct or
       circumstances that would make it safe for [the Child] to go home.
       Respondents are both incarcerated and neither knows when they may be
       released. Respondents have engaged in drug use and criminal activity
       when given the opportunity to remain out in the community and have failed
       to provide appropriate care and supervision for [the Child].

       ***

               There is no meaningful relationship between [the Child] and
       Respondents. [The Child] has been in the care of a third party and his
       foster parents for the majority of his life. [The Child] does not appear to
       have memory of his biological parents and although he appears to enjoy
       visitation with [Mother], he does not appear to have a parent/child
       relationship with her.

              Changing caregivers at this stage of his life will have a detrimental
       effect on him. Respondents have been in and out of incarceration for a
       large part of this child’s life. [The Child] was in the care of a third party
       prior to entering foster care and does not appear to have memory of his
       biological parents. When [the Child] first entered foster care he exhibited

                                            - 14 -
       signs of anxiety and a change in caretaker is likely to cause recurrence of
       those symptoms.

              There is crime and substance abuse in Respondents’ homes.

               Respondents abuse drugs, rendering them consistently unable to care
       for [the Child] in a safe and stable manner.

            [The Child] has established a strong bond with his foster parents,
       who wish to adopt him.

(Paragraph numbering omitted.)

        We agree that the evidence presented in light of the applicable statutory factors
militates in favor of terminating Mother’s parental rights to the Child. By the time of
trial, Mother remained incarcerated for a crime she had committed while pregnant and for
violating her parole at a time when the Child was an infant and living with an unrelated
third party. Ms. Lawson acknowledged that during Mother’s incarceration, Mother had
completed a parenting class, cognitive behavior therapy, some financial and employment
classes, and attended a peer group concerning her substance abuse issues. Mother had
also maintained sobriety and work duties while in prison. However, Mother had been
unable to demonstrate her sobriety outside of prison as of the date of trial and had no plan
for housing or transportation upon release. In short, Mother had not demonstrated an
adjustment of circumstances that would render her potential home safe for the Child.

       The evidence also demonstrated that the Child did not have a meaningful
relationship with Mother. Ms. Lawson testified that the Child had been taken to the
prison to visit Mother on three occasions in December 2019, January 2020, and February
2020. Ms. Lawson reported that the Child called Mother by her first name and had never
asked Ms. Lawson about Mother. Ms. Lawson further stated that Mother had
consistently sent cards and letters to the Child during her incarceration but that no phone
or video calls had taken place.

        According to testimony, although the Child appeared to enjoy his visits with
Mother, he did not necessarily understand that she was his biological mother. Rather, the
Child referred to Foster Mother as his mother and seemed to hold no memory of his
biological parents. Foster Mother also related that the Child referred to Mother by her
first name and once became confused when he met another woman with the same name,
mistaking her for Mother. According to both Foster Mother and Ms. Lawson, the Child
never talked about Mother and was completely bonded with his foster family.

      Because of the bond that had developed between the Child and his foster family, a
change in caretakers or physical environment would likely be detrimental to the Child’s
                                         - 15 -
emotional well-being. The Child had resided with his foster family since he was two
years old and remembered no other home or family. The Child had not only bonded with
his foster parents but also with his foster siblings, and Ms. Lawson testified that the Child
loved his foster family and similarly that they loved him. She also related that his foster
family wished to adopt him when possible.

       The evidence further demonstrated that Mother had shown neglect of the Child
while he was in her care. Mother was convicted of a crime within weeks of giving birth
to the Child. Following her release on parole, she left the Child in the care of an
unrelated third party while she engaged in drug use and violated her parole conditions.
Consequently, Mother was reincarcerated, leaving the Child with that same third party.
As such, Mother’s home environment before incarceration involved drug abuse and
criminal activity, rendering her unable to care for the Child in a safe and stable manner.

       Based upon our thorough review of the evidence, we conclude that the proof in
light of the pertinent statutory factors clearly and convincingly demonstrated that
termination of Mother’s parental rights was in the Child’s best interest. We therefore
affirm the trial court’s judgment in its entirety.

                                      VI. Conclusion

       For the foregoing reasons, we affirm the trial court’s judgment terminating
Mother’s parental rights to the Child. Costs on appeal are taxed to Casey M. This matter
is remanded to the trial court for enforcement of the judgment and collection of costs
assessed below.



                                                    _________________________________
                                                    THOMAS R. FRIERSON, II, JUDGE




                                           - 16 -